Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species of the method
A) method of identifying complementary strands (claims 1-8),
B) method of identifying a sequence variant in a polynucleotide relative to a reference sequence, where calling a sequence difference as a sequence variant relative to a reference sequence when the sequence difference occurs in (i) sequencing reads sharing the same junction sequence, (ii) sequence reads having different strand-identifying barcodes, and (iii) sequence reads having the same strand identifying barcodes but different auxiliary barcodes (claims 9, 11, 12, 14-21),
C) method of identifying a sequence variant in a polynucleotide relative to a reference sequence, where calling a sequence difference in a sense strand or an antisense strand relative to a reference sequence as a sequence variant when the sequence difference occurs in sequencing reads having a different junction sequence (claim 10).
Species of generating sense and antisense strand circular polynucleotides
D) said sense strand circular polynucleotide and said antisense strand circular polynucleotide are generated by (i) forming single-stranded polynucleotides from said double-stranded polynucleotide, and (ii) subjecting said single-stranded polynucleotides to a ligation reaction (claims 2, 15),

Species of sense and antisense strand primers
F) sense strand primer comprises a gene specific sequence (claim 5, 18),
G) antisense strand primer comprises a gene specific sequence (claim 5, 18),
H) sense strand primer and antisense strand primer comprise a gene specific sequence (claim 5, 18),
I) sense strand primer further comprises a tag sequence (claim 7, 20),
J) antisense strand primer further comprises a tag sequence (claim 7, 20),
K) sense strand primer and antisense strand primer further comprise a tag sequence (claim 7, 20),
L) sense strand primer further comprises a sequencing primer binding sequence (claim 7, 20),
M) antisense strand primer further comprises a sequencing primer binding sequence (claim 7, 20),
N) sense strand primer and antisense strand primer further comprise a sequencing primer binding sequence (claim 7, 20),
O) sense strand primer further comprises a tag sequence and a sequencing primer binding sequence (claim 7, 20),
P) antisense strand primer further comprises a tag sequence and a sequencing primer binding sequence (claim 7, 20),
R) sense strand primer and antisense strand primer further comprise a tag sequence and a sequencing primer binding sequence (claim 7, 20).
Species of auxiliary primers
S) primers of said first set of auxiliary primers comprise gene specific primer sequences (claim 6, 19),
T) primers of said second set of auxiliary primers comprise gene specific primer sequences (claim 6, 19),
U) primers of said first set and said second set of auxiliary primers comprise gene specific primer sequences (claim 6, 19),
V) primers of said first set of auxiliary primers further comprise a tag sequence (claim 8, 21),
W) primers of said second set of auxiliary primers further comprise a tag sequence (claim 8, 21),
X) primers of said first set and said second set of auxiliary primers further comprise a tag sequence (claim 8, 21),
Y) primers of said first set of auxiliary primers further comprise a sequencing primer binding sequence (claim 8, 21),
Z) primers of said second set of auxiliary primers further comprise a sequencing primer binding sequence (claim 8, 21),
AA) primers of said first set and said second set of auxiliary primers further comprise a sequencing primer binding sequence (claim 8, 21),
AB) primers of said first set of auxiliary primers further comprise a tag sequence and a sequencing primer binding sequence (claim 8, 21),
AC) primers of said second set of auxiliary primers further comprise a tag sequence and a sequencing primer binding sequence (claim 8, 21),
AD) primers of said first set and said second set of auxiliary primers further comprise a tag sequence and a sequencing primer binding sequence (claim 8, 21).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the sets of species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 9 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        April 20, 2021